Opinion issued July 24, 2014.




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-14-00303-CR
                            ———————————
                 IN RE KENNETH WAYNE JEROME, Relator



             Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

       Relator, Kenneth Wayne Jerome, has filed a petition for writ of mandamus,

seeking to compel the trial court to rule on relator’s motion related to DNA

testing.1



1
       The underlying case is State of Texas v. Kenneth Wayne Jerome, No. 1233728, in
       the 263rd District Court of Harris County, Texas, the Honorable Jim Wallace
       presiding.
      We deny the petition for writ of mandamus.



                                 PER CURIAM


Panel consists of Justices Jennings, Bland, and Massengale.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2